Title: From George Washington to Benjamin Lincoln, 6 August 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                             6 August 1781
                        
                        On perceiving that I should be under the necessity of drawing down the Continental troops from the State of
                            New York, I wrote upon the 25th of June to General Fellows desiring that 600 Militia (part of the quota required from the
                            State of Massachusetts) might be marched from the Counties of Hampshire and Berkshire and those contiguous to them to
                            Albany and take their orders from the Officer commanding in that district. I wrote at the same time to His Excellency
                            Governor Hancock informing him of the steps I had taken this liberty without consulting him, merely to save time. I, in
                            due time, received an answer from General Fellows acquainting me that he was out of Office, and informing me that no
                            orders had been then received to embody the Militia, tho’ my requisitions to the State had been as early as the 24th of
                            May from Weathersfield.
                        Colonel Willet who is now upon the Frontier, being very anxious to know in what forwardness the Militia from
                            the Western Counties of Massachusetts were and when they might be expected, sent an Express to General Fellows to make the
                            enquiry—He received for answer on the 23d of July that the Men from the County of Berkshire were raising with spirit, but
                            that no orders had yet been sent by the Governor to direct the place to which they were to march, altho’ I so long ago as
                            the 15th of June in a circular letter to the Governors of the different States desired that all the Militia required of
                            them might join the Army by the 15th of July. Having never had the honor of an answer to the several letters which I have
                            written to Governor Hancock since the 24th of May, I cannot undertake to say whether the necessary orders have been given
                            in consequence of them—I am therefore under the necessity of requesting you to repair to the Counties of Hampshire and
                            Berkshire and those most contiguous to them, and if you should find upon your arrival that the 600 Militia before
                            mentioned have not marched to Albany to take measures for putting them in motion as expeditiously as possible. Given at
                            Head Quarters at Dobbs’s Ferry the 6th day of August 1781.
                        
                            Go: Washington
                        
                        
                            P.S. You will endeavour to inform yourself in what forwardness the Militia from the other Counties
                                within your reach are—and if you find occasion for it, you will use any means which you may think most proper to
                                hasten their movements to the Army.
                        

                    